Citation Nr: 0913854	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran had active military service from June 1967 to 
June 1969.  His awards and decorations include the Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

The Board is of the opinion that further development is 
warranted before the Board decides the Veteran's claim for an 
initial disability rating in excess of 30 percent for PTSD.  
In this regard, the Board notes that the Veteran was examined 
in August 2006 by a psychologist who diagnosed PTSD as the 
Veteran's only mental disorder.  Subsequent VA treatment 
notes dating from August 2006 through November 2007 include 
additional diagnoses of major depressive disorder (MDD) and 
generalized anxiety.  The treatment notes do not distinguish 
between symptoms attributable to the variously-diagnosed 
disorders; further, some of the entries were made by social 
workers and/or nurses whose competence to enter a diagnosis 
is not clear.

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board accordingly finds that at this point the Veteran 
should be examined by a psychiatrist or psychologist to 
clarify the diagnoses, determine the etiology of any 
psychiatric disorders present in addition to PTSD, and to 
competently differentiate between the symptoms that are 
attributable to service-connected disability and those that 
are attributable to any nonservice- connected mental 
disorders.  In addition, any outstanding, pertinent medical 
records should be obtained.
    
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a psychiatrist or 
psychologist.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability and specifically 
indicate with respect to each of the 
symptoms identified in the criteria for 
evaluating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

To the extent possible, the 
manifestations of the service-connected 
psychiatric disability should be 
distinguished from those of any other 
psychiatric disorder found to be present.  

In addition, the examiner should provide 
an opinion with respect to each 
additional acquired psychiatric disorder 
found to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a separate 
disorder.  If it is determined to 
represent a separate disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service or was 
caused or worsened by service-connected 
disability.  

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 30 
percent for PTSD in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action. 

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

